Citation Nr: 0910909	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee chondromalacia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above, which continued a 10 percent disability rating 
for service-connected bilateral knee disabilities.  

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification when further action is required 
on the part of the Veteran.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
hearing loss.  In such circumstances, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

In his November 2007 substantive appeal, on VA Form 9, the 
Veteran indicated that he wished to have a hearing before a 
Veterans Law Judge at the RO.  Later that month, he clarified 
that he indeed desired a Travel Board hearing.  However, in 
May 2008, the Veteran submitted a written statement 
indicating that he wanted to change his request for a Travel 
Board hearing to a request for a "Local Hearing."  

As an initial matter, the Board notes it is not clear 
whether, by requesting a "local hearing," the Veteran 
wanted a hearing at the RO before a Decision Review Officer 
from the RO or a Veterans Law Judge from the Board.  
Nevertheless, the record on appeal indicates that the Veteran 
presented testimony at a hearing on July 15, 2008.  See 
October 2008 Supplemental Statement of the Case, under the 
section designated "EVIDENCE."

The Board notes, however, that a transcript of the July 2008 
hearing is not associated with the claims file.  Therefore, 
on remand, the RO will be requested to obtain the July 2008 
hearing transcript and associate it with the claims file.  
The RO will also be requested to have the Veteran clarify 
whether the July 2008 hearing satisfied his request and his 
right to a hearing, or whether he desires to have a hearing 
before a Veterans Law Judge.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Obtain a copy of the July 2008 local 
hearing and associate it with the 
claims file.  

2.	Contact the Veteran and request that he 
indicate if he wishes to testify before 
a Veterans Law Judge at a Travel Board 
hearing at the RO, or at a video-
conference between the RO and 
Washington.  

3.	If the Veteran indicates that he wants 
a Board hearing, the Veteran should be 
scheduled for a hearing, in accordance 
with the procedures set forth at 38 
C.F.R. § 20.700(a), 20.704(a), as per 
the Veteran's request, and as the 
docket permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

